TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-06-00163-CV



                              Gary W. Gates, Jr., Appellant

                                            v.

             Texas Department of Family and Protective Services, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. GN100925, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                         MEMORANDUM OPINION


              Appellant has filed an unopposed motion to dismiss his appeal. We grant the

motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                          __________________________________________

                                          David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: May 11, 2006